DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: The prior art Kahana et al. (US Patent 10,449,359 B2) and Flax et al. (US Patent 10,638,965 B2) do not teach Claim 1, “A system for calibration of a brain activity measuring device for detection of specific brainwave patterns, the system comprising: at least one memory device; at least one communication device connected to a communications network; at least one processing device operatively coupled to the at least one memory device; and a module stored in the at least one memory device comprising executable instructions that when executed by the at least one processing device, cause the at least one processing device to: receive from a networked device a transmission that indicates a user desires to calibrate a brain activity measuring device for accessing a resource account; receive descriptive information associated with the user that indicates a calibration procedure appropriate for the user; transmit to the networked device instructions for a first step in the calibration procedure for the user to execute; receive, based on the first step in the calibration procedure, a first brain activity signal associated with the user; modify, based on the first brain activity signal, one or more settings associated with the brain activity measuring device to improve determining brain activity signals associated with the user; transmit to the networked device a second step in the calibration procedure based on the one or more modified settings to verify the modification improved determining brain activity signals associated with the user; and store, based on receiving a second brain activity signal associated with the second step in the calibration procedure that verify the one or more modified settings improved determining brain activity signals associated with the user, the one or more modified settings. “; claim 8, “A computer program product for calibration of a brain activity measuring device for detection of specific brainwave patterns, the computer program product comprising a non- transitory computer-readable storage medium having computer-executable instructions to: receive from a networked device a transmission that indicates a user desires to calibrate a brain activity measuring device for accessing a resource account; receive descriptive information associated with the user that indicates a calibration procedure appropriate for the user; transmit to the networked device instructions for a first step in the calibration procedure for the user to execute; receive, based on the first step in the calibration procedure, a first brain activity signal associated with the user; modify, based on the first brain activity signal, one or more settings associated with the brain activity measuring device to improve determining brain activity signals associated with the user; transmit to the networked device a second step in the calibration procedure based on the one or more modified settings to verify the modification improved determining brain activity signals associated with the user; and store, based on receiving a second brain activity signal associated with the second step in the calibration procedure that verify the one or more modified settings improved determining brain activity signals associated with the user, the one or more modified settings.”; and claim 15, “A computerized method for calibration of a brain activity measuring device for detection of specific brainwave patterns, the computerized method comprising: receiving from a networked device a transmission that indicates a user desires to calibrate a brain activity measuring device for accessing a resource account; receiving descriptive information associated with the user that indicates a calibration procedure appropriate for the user; transmitting to the networked device instructions for a first step in the calibration procedure for the user to execute; receiving, based on the first step in the calibration procedure, a first brain activity signal associated with the user; modifying, based on the first brain activity signal, one or more settings associated with the brain activity measuring device to improve determining brain activity signals associated with the user; transmitting to the networked device a second step in the calibration procedure based on the one or more modified settings to verify the modification improved determining brain activity signals associated with the user; and storing, based on receiving a second brain activity signal associated with the second step in the calibration procedure that verify the one or more modified settings improved determining brain activity signals associated with the user, the one or more modified settings.”
Specifically, the prior art Kahana teaches a design of figure 1 and 2 embodiment which determines the brain activities of the user which uses the added capacity to adjust a modified settings for the input device element 124, however Kahana do not teach second step in the calibration procedure based on modified settings.  The prior art Flax teaches a calibration-based system for user state input in figure 1 emboidment which allows for a setting of low and high stress level being detected by a biological monitoring system in figure 1 embodiment, however both Kahana and Flax do not do address a second step calibration activity signal associated with the verification processes (see Kahana Fig. 1-2, Col. 9-10, and Flax, Fig. 1, Col. 5-6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Connor (US Patent 10,234,942 B2) is cited to teach a similar type of brain computer interface system having adjustment capacity in figure 1-2 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693 
July 30, 2022